Opinión concurrente emitida por la
Juez Asociada Señora Rodríguez Rodríguez,
a la cual se une el Juez Presi-dente Señor Hernández Denton.
Nos corresponde determinar en esta ocasión si la cesión de una póliza de seguros de vida por parte de su dueño y asegurado a una de las corporaciones de la cual era accio-nista, tiene como resultado la sustitución del beneficiario designado originalmente en la póliza por la corporación cesionaria.
I
El 14 de junio de 1985 los Sres. Alberto y René Ruisán-chez Mayoral, y el Sr. Moisés Almansa Pequeño, accionis-tas y propietarios de las compañías Alfa Casting, Corp., Universal Solar Products, Inc., World Finance, Corp. y Energy Solar Products, Inc. (corporaciones), suscribieron un convenio entre accionistas (convenio). Mediante el refe-rido convenio, se dispuso para la adquisición de las accio-nes de cualquiera de sus accionistas en la eventualidad de que ocurriera lo siguiente: que el accionista decidiera dis-poner de las acciones durante su vida; que cesara en sus funciones como empleado de las corporaciones; que disol-viera la Sociedad Legal de Gananciales constituida con su *91cónyuge, o en caso de fallecimiento.(1) El convenio también dispuso que los accionistas suscribirían un seguro de vida para que, en caso de fallecimiento, su producto se utilizara para redimir sus acciones; a esos efectos, el dueño y bene-ficiario de la póliza serían las corporaciones.(2) Finalmente, este acuerdo fijaba la fórmula para valuar las acciones. El acuerdo fue firmado por los accionistas, sus respectivos cónyuges y ratificado por los hijos.(3) Cada uno de los ac-cionistas suscribió la correspondiente póliza de vida con la empresa Travelers Insurance Company (Travelers) y las corporaciones figuraron como beneficiarías.
El 28 de julio de 1994 las pólizas fueron renovadas con la misma compañía para aumentar la cubierta y para de-signar como único beneficiario a Alfa Casting, Corp. Sin embargo, en la póliza del Sr. Alberto Ruisánchez Mayoral (señor Ruisánchez o don Alberto) éste designó a su esposa, la Sra. Irma Febles Feito (señora Febles o doña Irma) como beneficiaría. Conforme los términos de la póliza, la señora *92Febles fue designada beneficiaría con carácter revocable. Las corporaciones continuaron pagando las primas de to-das las pólizas.
El 16 de agosto de 1994 don Alberto cedió su póliza a Alfa Casting, Corp. El acuerdo o endoso de cesión leía de la manera siguiente:
FOR VALUE RECEIVED, I/We hereby assign, transfer and set over into assignee/s named above and the executors, administrator, successors or assigns of said assignee/s all right, title, claim, interest and benefit which the undersigned has/ have in and to the contract issued by THE TRAVELERS INSURANCE COMPANY, Hartford, Connecticut, identified above by contract number and name of Insures/Annuitant, any contract of additional indemnity issued in connection therewith and any contract of insurance to which the contract hereby transferred shall be converted in accordance with the terms thereof. Pursuant to this transfer such assignee / s shall be the owner of said contract and will have the right to exercise any and all options, rights and privileges provided therein and to receive any benefits which by its terms are payable to me / us or to my lour executors or administrators.
This transfer of ownership of the contract shall not change nor constitute a change of the beneficiary, designation existing at the time of transfer, nor transfer to the assignee/s the interests of any beneficiary except as to such beneficiary interests as I/we, my/our executors or administrators may have in the contract. The assignee Is may however, following this transfer of ownership change the beneficiary designation unless such designation has previously been made irrevocable. (Enfasis nuestro.) Apéndice, pág. 269.
El 31 de agosto de 1994 Travelers aceptó la cesión efec-tuada y así se lo notificó a Alfa Casting, Corp.
El 21 de diciembre de 1999 don Alberto suscribió un acuerdo de redención de acciones (acuerdo de redención) con las corporaciones. Mediante este acuerdo se pactó el precio correspondiente para la venta de sus acciones a las corporaciones, así como también proveyó para la liquida-ción de sus intereses en éstas. Los Sres. René Ruisánchez y Moisés Almansa comparecieron a esta transacción como garantizadores de las corporaciones.
*93Los términos pactados para la redención fueron los si-guientes: el precio total acordado para la venta de las ac-ciones fue de un millón doscientos mil dólares, cantidad que sería satisfecha mediante un primer pago —a la fecha del cierre— de trescientos mil dólares, un segundo pago de trescientos mil dólares, y un balance aplazado de seiscien-tos mil dólares. Este balance sería satisfecho en cuatro pla-zos anuales de ciento cincuenta mil dólares cada uno. El señor Ruisánchez recibió ese día un pagaré por valor de novecientos mil dólares, con fecha de vencimiento del 1 de enero de 2004.
El acuerdo proveía, como consideración adicional a la redención de acciones, el repago de una deuda de cien mil dólares que una de las corporaciones tenía con don Alberto; facilitarle a éste un automóvil “de una calidad y precio similar” al que poseía al momento de cesar como accionista, así como mantener vigente el seguro del auto. También se dispuso que las corporaciones mantendrían en vigor el se-guro de salud de don Alberto para su beneficio y el de su núcleo familiar, y le pagarían la hipoteca que gravaba su residencia hasta su liquidación en enero de 2005. Final-mente, el señor Ruisánchez permanecería como director de las corporaciones con derecho a recibir una dieta mensual de mil dólares. Curiosamente, ni en el acuerdo ni en el pa-garé se hizo referencia alguna a la póliza de vida de don Alberto ni a los fondos que se utilizarían para redimir las acciones.
Ese mismo día se celebraron sendas reuniones especia-les de la junta de directores de las tres corporaciones a las cuales asistieron solamente los Sres. René Ruisánchez y Moisés Almansa. Los directores presentes renunciaron al derecho a ser convocados y autorizaron a las corporaciones a mantener vigente la póliza de seguro de vida de don Alberto. A esos efectos, cada corporación aprobó una reso-lución que disponía lo siguiente:
RESUÉLVASE, mantener el seguro de vida de Alberto Rui-sánchez Mayoral, con la compañía “The Travelers”, póliza # *94468915 por el tiempo que se mantenga la deuda con el asegu-rado por concepto del contrato de compraventa de acciones, por los mejores intereses de la corporación. Apéndice, pág. 271.
El 2 de noviembre de 2000 el señor Ruisánchez Mayoral falleció. El 13 de diciembre de 2000 Travelers le remitió a Alfa Casting, Corp. el cheque correspondiente al pago de la póliza de don Alberto por la cantidad de quinientos mil dólares. El cheque fue librado a favor de la Sra. Irma Fe-bles Vda. de Ruisánchez, quien aparecía como beneficiaría de la póliza.
En esa misma fecha, Alfa Casting, Corp. le remitió a la señora Febles Feito Vda. de Ruisánchez el cheque emitido por Travelers, pero en calidad de pago parcial o abono de la deuda en concepto de la compraventa de las acciones del Sr. Alberto Ruisánchez Mayoral. Posteriormente, el 15 de enero de 2001 Alfa Casting, Corp. le envió a la señora Fe-bles Feito un cheque por cien mil dólares en saldo del balance pendiente y, además, le envió otro cheque por dos mil doscientos treinta y tres dólares con cuarenta centavos por los intereses acumulados a esa fecha. La sucesión devolvió los últimos dos cheques a las corporaciones.
El 25 de enero de 2001 la señora Febles Vda. de Ruisán-chez y el Sr. Manuel González Azcuy, este último en cali-dad de albacea de don Alberto, presentaron una demanda sobre cobro de dinero en contra de las corporaciones, sus accionistas y las cónyuges de éstos. Los demandantes re-clamaron que los demandados habían incumplido con los términos de pago acordados en el convenio de redención de acciones.
Así las cosas, el 23 de febrero de 2001 las corporaciones presentaron una solicitud de sentencia declaratoria. En ésta solicitaron del tribunal que resolviera que el producto de la póliza de vida de don Alberto debía ser abonado a la deuda generada para adquirir sus acciones corporativas. Ambos casos fueron consolidados y se contestaron oportu-namente las demandas instadas. Tras varios trámites pro-*95cesales interlocutorios, el 29 de julio de 2002 las partes presentaron sendas solicitudes de sentencia sumaria y sus respectivas réplicas.
La controversia central entre las partes planteada al tribunal giró en torno,a los efectos de la cesión sobre la designación de doña Irma como beneficiaría. Las corpora-ciones argüyeron que la preeminencia de los derechos del cesionario era tal que privan sobre los del beneficiario, por lo que una vez perfeccionada la cesión, “el beneficiario no tiene reclamo alguno sobre el producto de la póliza”. Ade-más, argüyeron que la designación de doña Irma como be-neficiaría fue ilegal al ser contraria a lo estipulado en el acuerdo de accionistas, lo que no generó derecho alguno a su favor. Por su parte, los demandantes y ahora peticiona-rios argüyeron que, fallecido el asegurado, el beneficiario de la póliza tenía un derecho superior al de cualquier re-clamante; se invocó para ello lo dispuesto en Vélez et al. v. Bristol-Myers, 158 D.P.R. 130 (2002), y en In re Barlucea Cordobés, 155 D.P.R. 284 (2001). Además, se sostuvo que extinguidos los deberes y las responsabilidades de don Alberto bajo el convenio entre accionistas en virtud del acuerdo de redención de acciones, cualquier beneficio de las corporaciones derivados de la cesión de la póliza se ex-tinguió también.
Así las cosas, el 29 de agosto de 2003 el Tribunal de Primera Instancia dictó sentencia sumaria a favor de las corporaciones. En su dictamen, el foro de instancia con-cluyó que la cesión de la póliza de parte de don Alberto a Alfa Corp. tuvo el efecto de desplazar a doña Irma como beneficiaría y sustituirla por la corporación; por lo tanto, era a la corporación a quien le correspondía el producto de la póliza. En la alternativa, el foro a quo dispuso que en virtud del acuerdo de accionistas suscrito, “existe la obliga-ción de utilizar dicho producto para el pago de la deuda existente (‘pacta sunt servanda’)”.(4)
*96Inconformes, el 29 de octubre de 2003 los aquí peticio-narios acudieron ante el Tribunal de Apelaciones mediante un recurso de apelación. El 30 de junio de 2004 el foro apelativo intermedio emitió una sentencia mediante la cual confirmó parcialmente la sentencia dictada por el foro primario y revocó sólo la imposición de honorarios de abo-gado impuesta. El foro apelativo concluyó que en virtud de la cesión del seguro de vida, las corporaciones tenían dere-cho al producto de la póliza para abonarlo a la deuda con-traída en la compraventa de las acciones de don Alberto.
Nuevamente inconformes, los demandantes acudieron ante este Tribunal mediante una petición de certiorari ale-gando lo siguiente:
Incidió el Honorable Tribunal de Apelaciones al determinar que el acuerdo unilateral de las corporaciones demandadas de retener la póliza cedida para garantizar el pago del precio pac-tado formó parte del acuerdo de redención de acciones. Incidió el Honorable Tribunal de Apelaciones al determinar que la cesión de la póliza no se extinguió al quedar sin efecto el con-venio entre accionistas en relación al Sr. Ruisánchez. Petición de certiorari, pág. 8.
El 12 de noviembre de 2004 expedimos el auto solicitado. Las partes han comparecido, por lo que estamos en posición de resolver y pasamos a hacerlo.
HH 1-H
El Código de Seguros Puerto Rico recoge el conjunto de normas especiales que reglamentan el negocio de seguros, incluyendo, claro está, los variadísimos contratos que ha generado esta industria. 26 L.P.R.A. sec. 101 et seq.
Una de las categorías de contratos de seguros regulados en el Código de Seguros de Puerto Rico es el seguro sobre la vida. Éste tiene por finalidad la cubierta de riesgos re-lativos a la persona humana. Art. 4.020 del Código de Seguros de Puerto Rico, 26 L.P.R.A. sec. 402; J.M. Elguero Merino, El Contrato de Seguro, Madrid, Fundación Map-*97fre, 2004, pág. 25 (“los seguros de personas tienen como característica principal el hecho de ser la persona humana el objeto asegurado”). Podemos definirle como aquel con-trato mediante el cual el asegurador, a cambio de una prima única o periódica, se obliga a satisfacer al suscriptor de la póliza o a la persona que él designe, un capital o una renta cuando la persona asegurada fallezca, llegue a deter-minada edad o se altere su salud o su integridad física. Véase O. Greco, Diccionario de Seguros, Buenos Aires, Ediciones Valleta, 2004, págs. 202-203.
La industria del seguro reconoce dos tipos principales de seguros sobre la vida, la llamada póliza a término (“term insurance”) y la póliza de vida entera o póliza ordi-naria (“whole life”). Elguero Merino, op. cit., Sec. 2.2, págs. 156-158. Bajo los términos de la póliza a término, la vida del asegurado está cubierta por un periodo de tiempo fijo y el beneficiario recibe el producto de la póliza siempre y cuando el fallecimiento del asegurado ocurra durante el término de su vigencia. R. Jerry, Understanding Insurance Law, 3ra ed., Lexis-Nexis, 2002, pág. 36 (“Term insurance is essentially pure insurance. The insured purchases coverage for a specified duration and the designated beneficiary collects the proceeds only if the insured dies within the specified term”).
De otra parte, la póliza de seguro ordinaria se ha des-crito como una póliza a término y un instrumento de ahorros. Jerry, op. cit. (“whole-life insurance ... is really two things in one: it is a policy of term insurance and a savings plan”). El componente de ahorro de esta póliza per-mite que el asegurado tome a préstamo contra el valor en efectivo de la póliza; o, bajo ciertas condiciones, que pueda recuperar su valor de rescate (“cash value” o “surrender value”).
Los elementos personales que intervienen en un con-trato de seguro de vida, además del asegurador, son: el asegurado, que es la persona sobre cuya vida se hace el seguro y cuya muerte obliga al asegurador a satisfacer el *98capital o la renta asegurados; el tomador, suscriptor o con-tratante, quien estipula el contrato con el asegurador y firma la póliza, y finalmente, el beneficiario, quien no es parte del contrato, pero es la persona que aparece como titular del derecho a la indemnización pactada una vez se produzca el fallecimiento del asegurado. Véanse: Elguero Merino, op. cit, pág. 155; J. Garrigues, Curso de Derecho Mercantil, 7ma ed., Bogotá, Ed. Temis, 1987, T. IV, págs. 351-356; R. Uría, Derecho Mercantil, 12ma ed., Madrid, [s. Ed.], 1982, págs. 608-609. No es necesario, sin embargo, que estas distintas figuras jurídicas la encarnen personas diferentes.
Por otro lado, el Código de Seguros de Puerto Rico au-toriza y regula la cesión de la póliza de seguros. Art. 11.280 del Código de Puerto Rico, 26 L.P.R.A. sec. 1128.(5) En cuanto a la cesión de un seguro de vida, el Código de Segu-ros de Puerto Rico dispone que sólo podrá cederse aquella póliza en la cual la designación del beneficiario fuera de carácter revocable, y sólo a petición del propio asegurado. A contrario sensu, si la designación del beneficiario es irrevocable, el Código de Seguros de Puerto Rico no admite su cesión al no autorizarla expresamente. La cesión de la pó-liza puede ser en calidad de garantía o traspasando la ti-tularidad misma de la póliza.
Efectuada la cesión de la póliza habrá que formularse la interrogante siguiente: ¿qué derechos le asisten al cesiona-*99rio y cómo se afectan los intereses del beneficiario desig-nado, previo a la cesión, sobre la prestación del seguro? Tanto el foro primario como el intermedio respondieron a esta interrogante afirmando que el cesionario tiene un de-recho superior al del beneficiario y que, efectuada la ce-sión, el primero sustituye al segundo y, por lo tanto, es quien tiene el derecho a recibir el producto de la póliza.
En el pasado, no habíamos tenido ocasión de abordar la controversia que hoy está ante nuestra consideración. A poco que repasemos la doctrina norteamericana vigente(6) nos percataremos que no hay unanimidad en la jurispru-dencia o en los tratadistas sobre cómo atender este asunto, aunque sí existe una clara tendencia.(7) Veamos.
Iniciamos, resaltando la diferencia entre la facultad para designar un beneficiario y la facultad para ceder una póliza. El derecho a designar el beneficiario se refiere al poder de nombramiento, el cual se debe ejercer de la forma que especifica el contrato de seguros. 2 Russ and Segalla, Couch On Insurance 3d Sec. 34.10, pág. 34-11 (1995). El beneficiario puede ser designado de forma irrevocable o revocable. En este último caso la doctrina asevera que el beneficiario no tiene un derecho adquirido sobre el pro-ducto de la póliza, sino más bien una mera expectativa. M.I. Martínez Jiménez, La cesión de la póliza de seguros, *100(Núms. 203-204) Rev. Der. Mer. 69, 82 (1992) (“A nuestro modo de ver, s[ó]lo la designación del beneficiario con ca-rácter irrevocable permite reconocer su plena titularidad sobre el derecho a la prestación del asegurador, que no po-drá exigir en tanto no se produzca el fallecimiento del asegurado”). Véase F. del Caño Escudero, Derecho Español de Seguros, 3ra ed., Madrid, [s. Ed.], 1983, T. I, págs. 415-416, citado en Martínez Jiménez, op. cit, pág. 81 esc. 15 (“[la] designación revocable del beneficiario otorga a éste una mera expectativa y no un derecho de propiedad ... en caso de designación irrevocable, el beneficiario adquiere in-mediatamente la condición de titular de la prestación del asegurador, si bien condicionada al fallecimiento del asegurado”). En igual sentido, véase Jerry, op. cit, See. 52[A][a], págs. 346-347. Ahora bien, acaecido el falleci-miento del asegurado deviene en un derecho adquirido del beneficiario el producto de la póliza. Mientras, la cesión conlleva la transferencia de los derechos o intereses que se tienen sobre la póliza, se ancla sobre un convenio y, gene-ralmente, requiere la entrega de la “cosa cedida”.(8) Russ y Segalla, supra, Sec. 34.10, pág. 34-11. Recordemos que la cesión puede ser de la titularidad de la póliza o en calidad de garantía. Como toda cesión de contrato, supone “la ocu-pación por parte del cesionario de la posición jurídico-contractual que hasta el momento de la cesión ocupaba el cedente”. J. Navarro Pérez, La cesión de créditos en el Derecho Civil español, 2da ed., Córdova, Ed. Ibarra de Arce, 1998, pág. 89. Ello presupone la subrogación del cesionario en la situación jurídica que ocupaba el cedente en la rela-ción jurídica base, generada por el contrato cedido. F. San*101cho Rebullida, La novación de las obligaciones, Barcelona, Ed. Nauta, 1964, pág. 461.
Sobre la controversia precisa que hoy nos ocupa, los tra-tadistas Russ y Segalla indican lo siguiente: “There is considerable authority which supports the proposition that an assignment may effect a change of beneficiary by, in effect, substituting the assignee as a new beneficiary.” Russ and Segalla, supra, Sec. 34.12, pág. 34-12. De igual manera, el profesor Abraham apunta lo siguiente:
Ownership of a policy is an issue separate but related to the designation of beneficiaries. A life insurance policy is an asset that can be sold, or “assigned”, as insurance terminology put it. It is virtually everywhere agreed that an assignment that complies with the notice provision of a policy automatically makes the assignee the beneficiary, unless and until the assignee himself makes further change. (Enfasis nuestro.) K. Abraham, Insurance Law and Regulation, 3ra ed., Westburry, Ed. Foundation Press, 2000, pág. 29.
Los tratadistas reconocen, a su vez, que aun cuando ésta es la posición mayoritaria, en algunas jurisdicciones se ha resuelto lo contrario y se ha reconocido que la cesión no opera como una sustitución automática del beneficiario. El profesor Jerry indica: “Courts are divided on the effect of assignment on the beneficiary’s rights, including the question of whether the assignment is tantamount to a change of beneficiary.” Jerry, op. cit, Sec. 52B [d] [1], pág. 373. Véase, también, 2 Appleman, Insurance Law and Practice, with Forms Sec. 987, pág. 623 (1966) (“There is a sharp conflict of authority as to the efficacy of assignments as constituting changes of beneficiary”).(9)
*102La posición mayoritaria se basa en que el beneficiario revocable no ostenta ningún derecho sobre la prestación del seguro, sino una mera expectativa. Esta expectativa siempre está sujeta al ejercicio de los derechos que la pó-liza le reconoce al dueño o asegurado, tales como cambiar al beneficiario. La designación de beneficiario será enton-ces una directriz impartida al asegurador para que en su día, y de no haberse variado la designación, pague a quien allí aparezca nombrado.
Por el contrario, el titular de la póliza conserva todos los derechos que en tal calidad goza sobre ésta; derechos que cede al cesionario quien entonces se subroga en la posición jurídica que ocupaba el cedente en la relación base que generó la póliza expedida. Forzosamente entonces hay que concluir que el derecho del cesionario —titular de la póli-za— sobre el seguro de vida y su prestación es superior al interés que pueda reclamar el beneficiario.
Esta posición, que goza de la aceptación en la mayoría de las jurisdicciones norteamericanas —así como de los tratadistas que han abordado el tema— es la que a nuestro juicio se ajusta más al esquema dispuesto en el Código de Seguros de Puerto Rico. Nos explicamos.
Como vimos, el Art. 11.280 del Código de Seguros de Puerto Rico, supra, autoriza la cesión de una póliza de se-guros, pero no provee para la cesión cuando la designación del beneficiario fue con carácter de irrevocabilidad. Nueva-mente, el texto de la ley dispone, en lo pertinente: “una póliza expedida por un asegurador de vida o de incapaci-dad, con arreglo a los términos de la cual pueda cambiarse el beneficiario a petición únicamente del asegurado, podrá ser transferida, bien dándose en garantía o traspasando el *103título de propiedad”. La ausencia de autorización expresa para ceder la póliza cuando el beneficiario es designado irrevocablemente implica que de ordinario, y salvo pacto en contrario, la cesión de una póliza de vida conllevará siempre el cambio de beneficiario, pues de lo contrario, lo dispuesto en el citado Art. 11.280 sería superfino.
Es decir, la cesión, de suyo, supone un cambio en bene-ficiario y es por ello que el Código de Seguros sólo la admite para la cesión de un seguro de vida o incapacidad cuando la designación del beneficiario es revocable. Aunque reco-nocemos que ciertamente la disposición estatutaria antes transcrita no es un modelo de prístina redacción, ésta es la interpretación más lógica del contenido y su alcance, así como la más cónsona con el esquema estatutario estable-cido en el Código y acorde con la normativa prevaleciente sobre este particular.
Adviértase, que el Art. 11.330 del Código de Seguros, 26 L.P.R.A. sec. 1133, ya le reconoce al cesionario el derecho a recibir la prestación del seguro, al indicar que “el benefi-ciario, cesionario o tenedor legal de una póliza ... tendrá derecho a los beneficios y ventajas de la póliza”. Por opera-ción de este artículo, la cesión conlleva el derecho a recibir el producto del seguro.
Entiendo, por lo tanto, que la cesión de la titularidad de una póliza de vida, tal y como ocurrió en el caso de autos, conlleva necesariamente el desplazamiento del beneficia-rio, y como resultado de ello será el cesionario quien tendrá derecho a la prestación de la póliza, claro está, salvo pacto en contrario.
Esta determinación, sin embargo, no dispone del caso de autos, pues aún debemos auscultar los términos mismos de la cesión. Veamos entonces.
*104i HH
Indicamos anteriormente que la cesión del contrato de seguros se ancla sobre un convenio, el cual conforme los términos de la póliza que nos ocupa forma parte de la pó-liza misma. Art. 11.250 del Código de Seguros, 26 L.P.R.A. sec. 1125. Toda póliza de seguros es, en última instancia, un contrato y como todo otro contrato constituye la ley en-tre las partes. Así, cuando los términos de la póliza son claros, específicos y libre de ambigüedades, las partes tie-nen quev atenerse a lo allí dispuesto. López v. Atlantic Southern Ins. Co., 158 D.P.R. 562 (2003); Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Meléndez Pinero v. Levitt & Sons of P.R., 129 D.P.R. 521 (1991); González v. Coop. Seguros de Vida de P.R., 117 D.P.R. 659 (1986).
A poco que revisemos la cesión efectuada en este caso nos percatamos que en ésta se especificó con gran claridad que la cesión no conllevaba un cambio en el beneficiario designado. Se indicó en ésta: “This transfer of ownership of the contract shall not change nor constitute a change of the beneficiary designation existing at the time of transfer.” Apéndice, pág. 269. Y más adelante, la cláusula en cues-tión facultó al cesionario a cambiar la designación de bene-ficiario si así lo desea. “The assignee / s may however, following this transfer of ownership change the beneficiary designation ...” íd.
Los términos transcritos revelan, sin ambages, que la cesión del contrato de seguros en este caso no conllevó un cambio en el beneficiario, al haberse pactado en contrario. Le correspondía a Alfa Casting Corp., como cesionaria, efectuar el cambio correspondiente designándose a sí misma como beneficiaría del seguro de vida. De haberlo hecho durante la vida de don Alberto, doña Irma no ten-dría ningún derecho sobre la prestación de la póliza. Una vez falleció don Alberto, la beneficiaría fue investida con el *105derecho a recibir el monto de la póliza sobre la vida de su fenecido esposo. Ya en esta etapa, su derecho era superior al de cualquier otro que reclamase un interés en la realización de la póliza. In re Barlucea Cordobés, ante; Fernández Vda. de Alonso v. Cruz Batiz, 128 D.P.R. 493, 496 (1991). Ello, independientemente del origen del dinero utilizado para pagar las primas. Espósito v. Guzmán, 45 D.P.R. 796, 801 (1933); Pilot Life Ins. Co. v. Crespo Martínez, 136 D.P.R. 624, 634 (1994). Véase, además, Art. 11.330 del Código de Seguros de Puerto Rico, supra.
Es por ello que entiendo que, toda vez que Alfa Casting, Corp., cesionaria de la póliza de vida del señor Ruisánchez, no ejerció su derecho a cambiar el beneficiario que figuraba en ésta, y ya que bajo los términos de la póliza la cesión de ésta no conllevaba el cambio de beneficiario, hay que con-cluir que la persona con derecho a la prestación de la póliza de vida es la beneficiaría, doña Irma Febles Vda. de Rui-sánchez, y no la cesionaria.
Finalmente, los recurridos arguyen que bajo los térmi-nos del acuerdo entre accionistas, el producto de la póliza debe utilizarse para sufragar los costes de redención de las acciones de don Alberto. No tienen razón.
Las disposiciones del acuerdo entre accionistas preten-dían regular y vincular las relaciones entre los accionistas. Una vez don Alberto vendió sus acciones a las corporacio-nes cesando como accionista, las disposiciones de dicho acuerdo necesariamente pierden eficacia respecto su persona. No podemos, en su consecuencia, hacer extensivo las obligaciones allí enumeradas a una parte que ya no está vinculada por el acuerdo.
Curiosamente, el acuerdo de redención de acciones sus-crito por don Alberto y las corporaciones fue claro y deta-llado respecto a las obligaciones de cada cual. Este nada dispuso respecto el seguro de vida de don Alberto, como tampoco hizo referencia a los fondos que se utilizarían para *106la redención de las acciones/10) El acuerdo de redención es el documento que a partir de la fecha en que don Alberto cesó como accionista, regulaba las relaciones de éste con las corporaciones de las cuales él fue codueño y este docu-mento nada dispuso sobre el particular. No hay cabida en-tonces para la interpretación que nos proponen los recurridos. Estos nunca cambiaron la designación de bene-ficiario como estaban facultados para así hacerlo.
Por los fundamentos antes transcritos, concurro con la sentencia dictada en la cual se revoca la decisión del Tribunal de Apelaciones, se desestima la demanda instada por la parte aquí recurrida y se declara “con lugar” la de-manda presentada por los demandantes peticionarios.

(1) La Cláusula 1.03 del convenio entre accionistas expresamente disponía lo siguiente:
‘Los accionistas y la corporación interesan, en beneficio mutuo y de la corpora-ción disponer para las siguientes eventualidades:
“a) Proveer para la adquisición de las acciones de cualquier accionista que decida disponer de las mismas durante su vida.
“b) Proveer para la adquisición de las acciones de cualquier accionista cuando éste cese como empleado de la corporación.
“c) Proveer para la adquisición de las acciones de los accionistas en caso de una disolución de la Sociedad Legal de Gananciales constituidas con sus respectivas esposas aquí comparecientes.
“d) Proveer para la adquisición de las acciones de cualquier accionista que pueda fallecer mientras este acuerdo esté en vigor y proveer los fondos necesarios para llevar a cabo las compras descritas en este acuerdo.” Apéndice, pág. 414.


(2) La Cláusula 3.04 del convenio disponía:
“El precio de compra de las acciones poseídas por un accionista fenecido será pagado a su Sucesión o a su dueño por manda o legado dentro de los sesenta (60) días siguientes a la Certificación de un representante legal de la Sucesión del accionista y si las Corporaciones han recibido el producto de la póliza de vida sobre la vida del accionista asegurado. Todo el producto de dicha póliza de vida se utilizará para pagar el precio de compra de las mencionadas acciones irrespectivo de que a la fecha de la muerte del accionista este precio resulta menor que el producto de la póliza.” (Enfasis suplido y en original.)


(3) El único hijo del Sr. Alberto Ruisánchez que no ratificó con su firma el con-venio de accionistas fue Carlos Ruisánchez Febles, por ser menor de edad en ese momento.


(4) Apéndice, pág. 57.


(5) El Art. 11.280 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 1128, establece lo siguiente:
“(1) Una póliza podrá ser transferible o no transferible, según se disponga por sus términos.
“(2) Con sujeción a los términos de la póliza relativos a su condición de transfe-rible, ya hubieren sido o fueren en lo futuro cedidas dichas pólizas, una póliza expe-dida por un asegurador de vida o de incapacidad, con arreglo a los términos de la cual pueda cambiarse el beneficiario a petición únicamente del asegurado, podrá ser transferida, bien dándose en garantía o traspasando el título de propiedad, mediante cesión otorgada por el asegurado solamente y entregada ál cesionario, fuere o no fuere el depositario o cesionario el asegurador. La cesión dará derecho al asegurador a tratar con el cesionario como dueño o depositario de la póliza, de conformidad con los términos de la cesión, hasta que el asegurador hubiere recibido en su oficina matriz notificación por escrito de la terminación de la cesión o la garantía.” (Énfasis nuestro.)


(6) En Puerto Rico, de ordinario, las pólizas de seguros vendidas son pólizas modelos que se asemejan o son idénticas a los distintos tipos de seguros que se venden en Estados Unidos. En la medida que las pólizas que interpretemos sean semejantes a las utilizadas en Estados Unidos, la jurisprudencia federal y estatal norteamericana es de “una obvia utilidad y gran valor persuasivo en nuestra jurisdicción”. Meléndez Pinero v. Levitt & Sons of P.R., 129 D.P.R. 521, 535 (1991). Véase, además, Quiñones López v. Manzano Pozas, 141 D.P.R. 139, 157 (1996).


(7) Esta problemática no se plantea en España, ya que la Ley de Contrato de Seguro de 8 de octubre de 1980 (BOE, 17 de agosto) dispuso en su Art. 99, específi-camente, que la cesión o pignoración de la póliza de vida “implica la revocación del beneficiario” y por ello no se admite cuando el beneficiario ha sido designado con carácter irrevocable. F. Sánchez Calero, Ley de Contrato de Seguro, Pamplona, Ed. Aranzadi, 1999, págs. 1817-1826; C. Boldó, El beneficiario en el seguro de vida, Barcelona, J.M. Bosch Editor, 1998, págs. 295-296; J. Garrigues, Curso de Derecho Mercantil, 7ma ed, Bogotá, Ed. Temis, 1987, T. IV, pág. 363. Véase, además, M.I. Martínez Jiménez, La cesión de la póliza de seguros, (Núms. 203-204) Rev. Der. Mer. 69 (1992).


(8) Esta distinción quedó claramente demarcada en Anderson v. Broad Street Nat. Bank, 105 A. 599, 601 (N.J. 1918) donde se indicó:
“The assignment of a policy and a change of beneficiary are not the same, but different, things. An assignment is the transfer by one of his right or interest in property to another. It rests upon contract, and, generally speaking, the delivery of the thing assigned is necessary to its validity. The power to change the beneficiary is the power to appoint. The power of appointment must be exercised in the manner agreed upon in the contract to of insurance.”


(9) Los siguientes casos sostienen la posición de que el beneficiario queda susti-tuido en su posición en virtud de la cesión de un seguro de vida: Bell v. García, 639 S.W.2d 1985 (Mo. 1982); Davis v. Modern Industrial Bank, 18 N.E.2d 39 (N.Y. 1939); Aetna Life Ins. Co. v. Phillips, 69 F.2d 901 (10mo Cir. 1934); Potter v. Norhtwestern Mut. Life Ins. Co., 247 N.W. 669 (Iowa 1933); Antley v. New York Life Ins. Co., 137 S.E. 199 (S.C. 1927); Merchants’ Bank v. Garrard, 124 S.E. 715 (1924); Lovinger v. Garvan, 270 P. 298 (D.C. N.Y. 1920); Mutual Ben. Life Ins. Co. v. Swett, 222 F. 200 (6to Cir. 1915); Mente v. Townsend, 59 S.W. 41 (Ark. 1900).
*102Por otro lado, en los siguientes casos se sostiene la posición contraria: Rountree v. Frazee, 209 So.2d 424 (Ala. 1968); Continental Assur. Co. v. Conroy, 209 F.2d 539 (3er Cir. 1954); Goldman v. Moses, 191 N.E. 873 (Mass. 1934); Barbin v. Moore, 159 A. 409 (N.H. 1932); Neary v. Metropolitan Life Ins. Co., 103 A. 661 (Conn. 1918); Douglass v. Equitable Life Assur. Soc., 90 So. 834 (La. 1922); Sullivan v. Maroney, 78 A. 150 (N.J. 1910). Véase, además, 83 A.L.R. 62.


(10) Ello, a pesar de que sí dispuso que las corporaciones mantendrían vigentes el seguro de salud de don Alberto y el seguro para su automóvil.